Citation Nr: 1144510	
Decision Date: 12/06/11    Archive Date: 12/14/11

DOCKET NO.  11-13 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a dental disability, to include for Department of Veterans Affairs (VA) outpatient treatment purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel

INTRODUCTION

The Veteran had service from September 1950 to November 1951 and from May 1959 to May 1961.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the VA Regional Office (RO) in North Little Rock, Arkansas.

In September 2011, the Veteran testified before the undersigned at the RO.  A transcript of the hearing is associated with the claims file.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  When the Veteran entered service in September 1950, teeth numbers 3, 13, 14, 18, 19, 20, 30, and 31 were missing.

2.  In an August 1952 rating decision, the RO awarded service connection for dental treatment purposes for teeth numbers 1, 2, 4, 8, 9, 11, 16, 17, 27, 28, 29, and 32.

3.  Tooth number 15 was noted to have been filled in August 1950 and was shown to have the same status in August 1952.  It was extracted prior to the beginning of the Veteran's second period of service in May 1959.

4.  The Veteran entered his second period of active duty on May 4, 1959, and his remaining teeth were extracted on October 21, 1959, and October 28, 1959.

5.  The Veteran was discharged from his second period of active duty in 1961 with full dentures that are not claimed to be the result of dental trauma.  His claim for service connection was submitted in 2009.

CONCLUSIONS OF LAW

1.  A dental disorder, including loss of numerous teeth, was neither incurred in nor aggravated by service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 4.150 (2011). 

2.  The criteria for entitlement to service connection for a dental disorder for outpatient treatment purposes for the Veteran's nonservice-connected teeth have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.381, 17.161, 4.150 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, notice compliant with the provisions of the VCAA with regard to the claim for service connection for dental disabilities was provided in a June 2010 letter, prior to the initial adjudication of the Veteran's claim in August 2010.  See also Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

Next, VA has a duty to assist the Veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2011).  Service and private treatment records have been obtained.  In this case, a VA examination is not warranted because an opinion as to whether the Veteran incurred a dental disability in service is not needed.  A determination in this case is based upon the in-service medical evidence.  As such, no remand is necessary to afford the Veteran an examination.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to the evidence discussed above, the Veteran's and his representative's written and oral statements are of record.  No available outstanding evidence has been identified.  For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227   (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


II.  Analysis

The Veteran is claiming service connection for a dental disorder.  He has stated during his Board hearing that all of his teeth were removed during active duty, and he now has full dentures.  The Court has specifically held that a claim for service connection for a dental disorder is also a claim for VA outpatient dental treatment.  See Mays v. Brown, 5 Vet. App. 302 (1993). 

As an initial matter, the Board notes that the Veteran has not alleged that the claimed disability was incurred in combat.  Therefore, the provisions of 38 U.S.C.A. § 1154(b) (West 2002) are not for application.

The Veteran had two periods of active duty, which were from September 1950 to November 1951 and from May 1959 to May 1961.

When examined prior to entry to active duty in August 1950, the Veteran is shown to have been missing teeth numbers 3, 13, 14, 18, 19, 20, 30, and 31.

A March 1951 service record shows that tooth number 29 was now missing.

An April 1951 service record indicates that tooth number 1 was now missing.

A November 1951 service record demonstrates that tooth number 2 was now missing.

After separation from his first period of service, the Veteran was examined in August 1952, and teeth numbers 2, 3, 13, 14, 18, 19, 20, 29, 30, and 31 were noted to have been missing.

In an August 1952 rating decision, the Veteran was awarded service connection for treatment purposes for teeth numbers 1, 2, 4, 8, 9, 11, 16, 17, 27, 28, 29, and 32.

Service examination dated in May 1958, prior to the Veteran's entry into his second period of active duty, shows that teeth numbers 1, 3, 13, 14, 15, 17, 18, 19, 20, 29, 30, 31, and 32 were missing.

Service records dated on October 21, 1959, and October 28, 1959, show that teeth numbers 2, 4, 5, 6, 7, 8, 9, 10, 11, 12, 16, 21, 22, 23, 24, 25, 26, 27, and 28 were extracted.  This constituted the remainder of the Veteran's teeth.  In January 1960, the Veteran was fitted with full dentures.

Private dental records dated in 2005 and 2009 show that the Veteran was fitted for new upper and lower dentures in 2005.  Subsequently, he received treatment for problems with his dentures.

In a July 2010 written statement, the Veteran indicated that all of his teeth were extracted during service.  Since then, he had suffered from frequent mouth sores caused by his dentures.  He had trouble with his gums and with eating certain foods.

In September 2011, the Veteran testified before the undersigned that he had seen the dentist in service for one tooth problem, but the dentist decided to pull all of them instead.  He guessed that it was to his advantage to get them all removed.  Approximately three months later, he was fitted for full dentures.  He currently received his dentures from a private dentist.  They were in good shape.  His complaint was that the in-service dentist did not consider putting in any bridges or fillings.  Instead, he just decided to remove all of the Veteran's teeth.

The Board will first address the claim of entitlement to service-connected compensation benefits. 

Veterans are entitled to compensation from VA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C. §§ 1110 (wartime service), 1131 (peacetime service).  To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

It is noted that the dental conditions for which service-connected compensation benefits are available are set forth under 38 C.F.R. § 4.150, Diagnostic Codes 9900-9916.

Loss of teeth, as is claimed by the Veteran here, is contemplated under Diagnostic Code 9913.  The Note following the rating criteria indicates that the rating applied only to bone loss through trauma or disease such as osteomyelitis, and not to the loss of the alveolar process as a result of periodontal disease, since such loss is not considered disabling.  A noncompensable rating is assigned where the loss of masticatory surface can be restored by suitable prosthesis.

Here, the Veteran does not contend, and the evidence does not show, that the loss of his teeth was due to trauma or disease such as osteomyelitis.  Essentially, the Veteran has suggested that the in-service dentist removed his teeth when fillings and bridges may have been suitable.  

It is noted that to have had dental extractions during service is not tantamount to dental trauma, because trauma of teeth, even extractions, in and of itself, does not constitute dental trauma.  VAOPGCPREC 5-97, 62 Fed. Reg. 15,566 (1997); Nielson v. Shinseki, 607 F.3d 802 (Fed. Cir. 2010) ("service trauma" under the statute is an injury or wound produced by an external physical force during the performance of military duties, and does not include the intended result of proper medical treatment).  Here, the extractions performed in October 1959 were the intended result of the treatment provided to the Veteran.

While the Veteran has suggested that fillings or bridges were not discussed prior to the removal of his teeth in October 1959, there is no competent evidence in the record that this was that case or than any improper treatment was administered to the Veteran.  The Veteran is not competent to provide an opinion that the extraction of his teeth in 1959 was improper, since the determination of whether extractions are required, as opposed to fillings or bridges, is not lay-observable, such that a person with no specialized or medical training or knowledge may provide a competent opinion.  See also Davidson v. Shinseki, 581 F.3d 1313 (2009).

Since no trauma is shown with respect to the extraction of the Veteran's teeth, and the Veteran does not contend that he incurred trauma in service that led to his missing teeth, the Board finds that he does not meet the criteria for service-connected compensation benefits.  Furthermore, there is no evidence of any other dental condition found at 38 C.F.R. § 4.150.  Thus, entitlement to service-connection for compensation purposes must be denied under 38 C.F.R. § 4.150.

Having determined that the evidence does not support an allowance of service-connected compensation benefits, the Board must now consider whether service connection may be established solely for the purpose of outpatient treatment. 

The determination of whether service connection may be established for the purpose of outpatient dental treatment is based on the criteria set forth under 38 C.F.R. § 3.381. 

Under 38 C.F.R. § 3.381(a), treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease will be considered service-connected solely for the purpose of establishing eligibility for outpatient dental treatment.  In determining service connection, the condition of teeth and periodontal tissues at the time of entry into active duty will be considered.  Treatment during service, including filling or extraction of a tooth, or placement of a prosthesis, will not be considered evidence of aggravation of a condition that was noted at entry, unless additional pathology developed after 180 days or more of active service.  See 38 C.F.R. § 3.381(c) (2011).

With respect to dental conditions noted at entry and treated during service, 38 C.F.R. § 3.381(d) sets forth principles for determining whether a grant of service connection for treatment purposes is warranted.  Such guidelines are as follows: 

(1) Teeth noted as normal at entry will be service-connected if they were filled or extracted after 180 days or more of active service. 

(2) Teeth noted as filled at entry will be service-connected if they were extracted, or if the existing filling was replaced, after 180 days or more of active service. 

(3) Teeth noted as carious but restorable at entry will not be service-connected on the basis that they were filled during service.  However, new caries that developed 180 days or more after such a tooth was filled will be service-connected. 

(4) Teeth noted as carious but restorable at entry, whether or not filled, will be service-connected if extraction was required after 180 days or more of active service. 

(5) Teeth noted at entry as non-restorable will not be service-connected, regardless of treatment during service. 

(6) Teeth noted as missing at entry will not be service connected, regardless of treatment during service. 

In addition to the above principles, 38 C.F.R. § 3.381(e) indicates specific dental conditions that will not be considered service-connected for treatment purposes: 

(1) Calculus; 

(2) Acute periodontal disease; 

(3) Third molars, unless disease or pathology of the tooth developed after 180 days or more of active service, or was due to combat or in-service trauma; and 

(4) Impacted or malposed teeth, and other developmental defects, unless disease or pathology of these teeth developed after 180 days or more of active service. 

Finally, 38 C.F.R. § 3.381(f) provides that teeth extracted because of chronic periodontal disease will be service-connected only if they were extracted after 180 days or more of active service.  38 C.F.R. § 3.381.

First, the Board points out that service connection for treatment purposes has already been awarded for teeth numbers 1, 2, 4, 8, 9, 11, 16, 17, 27, 28, 29, and 32.  A rating decision dated in August 1952 awarded service connection for treatment purposes for these teeth.  Therefore, these teeth are not at issue here.

Furthermore, at the time he entered his first period of service in September 1950, the Veteran was already missing teeth numbers 3, 13, 14, 18, 19, 20, 30, and 31.  In addition, while tooth number 15 was shown to be present when he was examined in August 1952, following separation from his first period of service, it was noted to be missing prior to his entry into his second period of active duty, when he was examined in May 1958.  As such, this tooth was extracted in between the Veteran's periods of service.  Teeth noted as missing at entry will not be subject to service connection, whether or not in-service treatment was rendered.  38 C.F.R. § 3.381 (d)(6).  Furthermore, tooth number 15 was noted as filled at entry into service in August 1950, no treatment was performed on this tooth during the first period of service, and the same status was noted when the Veteran was examined just after separation in August 1952.  As such, service connection for tooth number 15, for treatment purposes, is not warranted.

The Veteran's remaining teeth were extracted during his second period of active duty, in October 1959.  This included teeth numbers 2, 4, 5, 6, 7, 8, 9, 10, 11, 12, 16, 21, 22, 23, 24, 25, 26, 27, and 28.  The Veteran entered his second period of service on May 4, 1959.  His teeth were removed in the course of two different surgeries, on October 21, 1959, and October 28, 1959.  The extractions occurred 170 and 177 days after the Veteran began this period of active duty.  As noted above, service connection for dental treatment purposes is available for teeth that are extracted during service but only after 180 days of active duty.  While the removal of the Veteran's remaining teeth occurred in close proximity to 180 days after he entered this period of service, it does not satisfy the legal criteria.  The Board must apply the proper laws and regulations and, in this case, service connection for treatment purposes for the teeth extracted in October 1959 is not permitted by the regulations.

Based on the above, the Veteran does not meet the criteria for nonservice-connected disability for dental treatment purposes under the current version of 38 C.F.R. § 3.381, thereby precluding any award for such treatment.  Furthermore, even if the provisions of 38 C.F.R. § 3.381 had been satisfied, the Veteran would still not be eligible for one-time treatment under 38 C.F.R. § 17.161(b), because he did not file his claim within 180 days of release from active duty in May 1961.  The Veteran did not file his claim until many years after his separation from his second period of service.  Thus, as a matter of law, the Veteran's claim must be denied under these criteria for the teeth extracted in October 1959. 

In sum, the regulations cited above provide that service connection for replaceable missing teeth will be established for treatment purposes only.  The Veteran was discharged from his second period of service in 1961, and, as such, can receive treatment only with a timely filed application.  That application needed to be submitted within 180 days of his discharge from active duty.  38 C.F.R. § 17.161(b).  While the Veteran was not notified of this restriction by the appropriate service department at the time of his discharge, such notification is not required for service personnel who are discharged prior to 1982.  See also Woodson v. Brown, 8 Vet. App. 352, 354 (1995). 

Under these circumstances, the Veteran has failed to state a claim for service connection for a dental disorder as to the teeth that were extracted in October 1959, and they must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  As to the claim for dental treatment for the remaining teeth and the claim of entitlement to service connection for compensation, the evidence preponderates against a finding that service connection is warranted, and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a dental disability, to include for VA treatment purposes, is denied.




____________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


